Citation Nr: 1142332	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for peptic ulcer disease (PUD).  

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected rheumatoid arthritis.

3. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected PUD and/or service-connected rheumatoid arthritis.

4. Entitlement to service connection for migraine headaches, to include as secondary to service-connected rheumatoid arthritis.

5. Entitlement to service connection for depression, claimed as secondary to service-connected rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to October 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2006, a statement of the case was issued in February 2007, and a substantive appeal was timely received in April 2007.  

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired.  In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge and presented testimony on the issues of an increased rating for PUD; and, service connection, to include secondary service connection, for a lumbar spine disability and hemorrhoids.  Transcripts of the hearings are in the record. 

A Board decision in November 2009, denied several claims, including claims of service connection for migraine headaches and depression, to include as secondary to the service-connected rheumatoid arthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in May 2011, the Court vacated and remanded the Board's decision as to the claims of service connection for migraine headaches and depression and remanded the matters for further proceedings consistent with the Court's decision.  

In November 2009, the Board remanded the claims for an increased rating for PUD and the service connection claims, to include secondary service connection, for a lumbar spine disability and hemorrhoids.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011 and in September 2011, the Veteran submitted a waiver for RO review of additionally received evidence.  

The issues of service connection, to include secondary service connection, for a lumbar spine disability, hemorrhoids, migraine headaches and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The PUD is characterized by continuous moderate manifestations of constipation, stomach pain, epigastric burning, intermittent diarrhea and regurgitation.


CONCLUSION OF LAW

The criteria for a 20 percent rating for peptic ulcer disease have been met.  
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1-4.14, 4.114, Diagnostic Code 7305 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication and post-adjudication VCAA notice by letters, dated in January 2006 and in September 2006.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim for an increased rating for PUD was readjudicated as evidenced by the statement of the case, dated in February 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in February 2006 and in June 2010 and the Board finds the examinations are adequate for rating purposes.  

In June 1979, the record shows the Veteran was applying for benefits from the Social Security Administration (SSA).  While it is unclear whether the Veteran has been receiving benefits from the SSA, the issue of an increased rating for PUD pertains to the current level of disability and SSA records from over thirty years ago are not relevant to the current appeal and VA is under no duty to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no such duty to assist when there is no indication the SSA records are potentially relevant to the claim at issue).

In a statement dated in January 2011, the Veteran stated that his stomach pain associated with the peptic ulcer has gotten worse; however subsequent VA records show that in April 2011 and in June 2011, the Veteran had reflux more often.  The Board notes that in its decision in November 2009, service connection for gastroesophageal reflux disease (GERD) was denied.  Furthermore, as the VA records do not suggest a material change in the Veteran's PUD since he was last examined by VA in June 2010, a reexamination is not needed under 
38 C.F.R. § 3.327. 

Thus, with respect to the Veteran's claim for an increased rating for PUD, there is no additional evidence which needs to be obtained.  

Legal Criteria

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected PUD is evaluated under Diagnostic Code 7305.  While other Diagnostic Codes have been considered, as the records show a diagnosis of peptic ulcer the Veteran is appropriately rated under Diagnostic Code 7305 for duodenal ulcer.  

Under Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year.  A 20 percent evaluation is in order for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation contemplates a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A rating of 60 percent is assigned to severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

Evidence and Analysis

In November 2005, the Veteran filed a claim for a rating higher than 10 percent for peptic ulcer.  In April 2007, the Veteran stated that he is entitled to a rating of 60 percent as he has regurgitation on a regular basis, has burning in this chest, gets indigestion very easily and has diarrhea two to three times a month.  

Private evaluations in May 2005 and June 2005 show blood in stool and occasional constipation.  VA progress notes in November 2005 show no weight change.

On VA examination in February 2006, the examiner noted the Veteran's symptoms associated with GERD, to include occasional heartburn, indigestion and feeling hungry.  He lost approximately ten pounds in the past six months.  The Veteran had some nausea but no vomiting.  He did not have melena or hematemesis.  There was no persistent recurrence of epigastric distress but intermittent indigestion.  The diagnosis was peptic ulcer disease.  The examiner indicated that there was rectal pain and bleeding due to hemorrhoids and not due to peptic ulcer disease.  

A private evaluation in March 2006, shows frequent nausea and vomiting, stomach pain, blood in stools, occasional constipation and indicated the Veteran lost 20 pounds.  The Veteran complained of occasional diarrhea.  

VA progress notes in January 2005 and December 2007 show rectal bleeding attributed to hemorrhoids.  In March 2008, epigastric burning was indicated.  In April 2008 a VA pathology report, based on a stomach biopsy, shows mild chronic gastritis.  A gastroenterology note in May 2008 show chronic inflammation of the stomach.  In January 2009, the records show the Veteran felt sick to his stomach and was tolerating a prescribed diet with no nausea or vomiting.  From April 2009 to July 2009 the Veteran had an upset stomach, dyspepsia like symptoms, and no weight loss.  In June and July 2009, the Veteran complained of intermittent constipation and diarrhea associated with abdominal pain.  In September 2009 and November 2009, gastroenterology notes show intermittent constipation, which improved with activia and fiber supplementation, and abdominal pain.  In September 2009, the record indicates the Veteran gained seven pounds in the last four months.  In November 2009, the Veteran had intermittent diarrhea lasting for three days.  

On VA examination in March 2008, the Veteran complained of epigastric burning discomfort.  He did not have nausea or vomiting and denied melena.  Weight was stable.  

In May 2009, the Veteran testified that he has severe episodes three to four times per year.  He indicated he had burning in his stomach as if he was hungry and noted he had tightness in his stomach which could last a week to two weeks.  He denied vomiting and indicated he had to go the emergency room in January because of the peptic ulcer.  However VA records show the Veteran was brought to the emergency room in January 2009 with syncope and had a history of major depressive disorder, rectal pain and external hemorrhoids.  The examiner noted the Veteran likely passed out because of dehydration and blood pressure medication.  

On VA examination in June 2010, the examiner indicated the Veteran took Prilosec and Mylanta for his peptic ulcer.  The Veteran lost thirteen pounds in the last two months due to decreased appetite.  Symptoms included heartburn and acid reflux occurring three times weekly, lasting thirty minutes to one hour and resolved with Maalox.  The Veteran denied vomiting, hematemesis, melena, bright right blood per rectum from upper gastrointestinal condition, incapacitation, or hospitalization over the past twelve months.  There was no history of anemia.  The Veteran had chronic constipation and episodic diarrhea.  The examiner noted that there were no incapacitating episodes.  

In a statement dated in January 2011, the Veteran stated that he had stomach pain associated with the peptic ulcer lasting 10 days or longer in the past five months.  He indicated he had hunger pain, nausea with regurgitation almost every day and worsening problems with heartburn and indigestion.  

VA records show that in April 2011 and in June 2011, the Veteran had reflux more often.  

In August 2011, the Veteran testified that he experienced burning pain and took Mylanta.  He indicated that he had major problems once a months, such as daily burning sensation, and diarrhea usually once a month lasting two to three days.  He stated he felt like throwing up and experienced acid coming to his throat but not at the same time he had burning sensations.  His burning sensations subsided with cold water and eating.  The Veteran noted he had a nervous stomach a few times per week, accompanied by regurgitation of water.  

The Board finds that, after resolving all reasonable doubt in the Veteran's favor, the disability picture more nearly approximates the criteria for a 20 percent evaluation. The evidence, including treatment reports and the June 2010 VA examination, along with the lay statements and testimony, demonstrate that the Veteran's PUD is manifested by continuous moderate manifestations of constipation, stomach pain, epigastric burning, intermittent diarrhea and regurgitation.  While the Veteran claims his PUD has gotten worse, a higher rating of 40 percent is not warranted as during the appeal period there is no impairment of health manifested by anemia or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The records show that there has been some weight fluctuation with the Veteran losing twenty pounds, then gaining seven pounds then losing thirteen pounds; however, overall the records do not show any significant weight loss.  The evidence also does not show recurrent hematemesis, melena and rectal bleeding has been associated with hemorrhoids.  With the exception of the private evaluation in March 2006, the evidence in multiple instance indicates there was no vomiting.  Therefore the service-connected PUD does not equal or more nearly approximate the criteria for an evaluation higher than 20 percent.

For the reasons explained above, the Veteran meets the criteria for a 20 percent rating under Diagnostic Code 7305, and the preponderance of the evidence is against a rating higher than 20 percent, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent  disability rating for peptic ulcer disease is granted, subject to the provisions governing the award of monetary benefits


REMAND

In November 2005, the Veteran filed a claim of service connection for low back disability.  He contends that he has a low back disability secondary to his service-connected rheumatoid arthritis.  

Service treatment records document the Veteran's complaints of low back pain in June 1975, July 1975, August 1975 (which showed lumbosacral strain) and September 1975.  Additionally, the Veteran was scheduled for physical therapy as a result of his lumbosacral spine complaints in August 1975.  VA x-ray in April 1979 shows muscle spasm in the lumbar spine and treatment records provide a diagnosis of myositis.  The Board notes that in August 2011 the Veteran submitted an Internet article indicating that rheumatoid arthritis can cause myositis.  VA progress notes in July 2002 show low back pain and the examiner noted the Veteran had low back problems for the last 15 years.  Subsequent VA and private medical records continue to show back pain.  VA x-rays in February 2006, September 2008 and in December 2009, show degenerative changes of the lumbar spine.  A VA MRI in May 2008 shows lumbar spondylosis.  


On VA examination in February 2006, the Veteran complained of low back since the 1970s.  The diagnosis was degenerative arthritis of the lumbar spine, which the examiner indicated was not due to rheumatoid arthritis.  

A private opinion in March 2007, indicated that the Veteran's medications of Elavil and Flexeril, apparently for his seizure problems, may cause lower back problems.  

On VA examination in June 2010, the Veteran reported he developed low back pain during service in 1975 following long marches.  He was treated, the symptoms resolved, however the Veteran reported he continued to have recurrent back pain following the strain.  The examiner indicated a MRI in April 2009 showed degenerative disc disease.  The examiner was of the opinion that the Veteran's treatment for back problems in service were acute and resolved and that back issues were first noted in 2002, with back pain dating to the late eighties.  

The examiner explained that x-rays are not indicative of any inflammatory arthritis to the spine but are consistent with age-related degenerative arthritis.  The examiner concluded that the low back disability is less likely than not due to service, but is more likely related to aging and occupational stress.  

In August 2011, the Veteran testified that doctors, to include his primary VA doctor and VA rheumatologist, have related his back disability to his service-connected rheumatoid arthritis.  He indicated he saw his primary VA doctor a month earlier.  The Veteran stated he was going to have a rheumatology appointment the following Monday.  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.


As the VA examinations pertaining to the current low back disability did not address whether the service-connected rheumatoid arthritis aggravated the current low back disability, under the duty to assist another VA examination is necessary.

As for the claim of service connection for hemorrhoids, in the claim received in November 2005, the Veteran contended that he has hemorrhoids secondary to medication for his service-connected rheumatoid arthritis.  In April 2007, he also contended that hemorrhoids were secondary to the service-connected peptic ulcer.  

Post-service medical records, to include VA medical records from June 1996 onward, show hemorrhoids.  On VA examination in February 2006, the diagnosis was hemorrhoids, which the examiner opined was not related to the service-connected peptic ulcer disease.  

On VA examination in June 2010, the Veteran indicated he had hemorrhoidal symptoms while in the military and shortly following separation from service.  The examiner indicated that non-steroidal medication in the 1990s and Flexeril given for muscular complaints as well as medication for nonservice-connected disabilities would cause constipation and the constipation aggravated the hemorrhoidal problem.  The examiner was of the opinion that it is unlikely that the service-connected rheumatoid arthritis, as well as medications for the rheumatoid condition, aggravated the hemorrhoid condition.  Further, the examiner explained that rheumatoid arthritis does not typically cause hemorrhoids.  For these reasons, the examiner concluded that it would be less likely than not that hemorrhoids were aggravated by the service-connected rheumatoid arthritis.  

In August 2011, the Veteran testified that he first had hemorrhoids approximately in 1996 and doctors related it to his medication for the service-connected rheumatoid arthritis.  He stated that his VA gastroenterologist stated that his medications for rheumatoid arthritis caused constipation leading to the development of hemorrhoids. 

The VA examinations do not address whether the medications for the service-connected rheumatoid arthritis and peptic ulcer, together or separately caused or aggravated the hemorrhoids.  Furthermore, the VA opinion in June 2010 is inconsistent as the examiner indicated that medication given for muscular complaints and nonservice-connected disabilities caused constipation aggravating the hemorrhoids; however, he concluded that it is unlikely that the medications for the rheumatoid condition aggravated the hemorrhoid condition.  Therefore a VA opinion is necessary to determine whether the medications for the Veteran's service-connected disabilities, which are rheumatoid arthritis, PUD and right achilles' tendonitis caused or aggravated the hemorrhoids.  

As for service connection for migraines and depression, in a Memorandum Decision in May 2011, the Court vacated and remanded the Board's November 2009 decision as to the claims of service connection for migraine headaches and depression.  The Court agreed with the parties that a remand of the claim for service connection for migraine headaches is warranted because a February 2006 VA examiner failed to address whether most of the medication for the Veteran's service-connected arthritis could have caused his headaches, although headaches are a side effect of many of the medications.  The Court further agreed that another VA examination was in order to address whether the medications caused or aggravated the Veteran's migraine headaches along with an adequate rationale.  

As for the claim of service connection for depression, to include as secondary to the service-connected arthritis, the Court agreed with the Veteran that VA medical examinations in February 2006 and in May 2008 were inadequate because they did not address whether his arthritis may have aggravated his depression.  The Court was not persuaded that the March 2008 VA examiner's opinion that depression was not specifically related to arthritis covered both direct causation and aggravation.  The Court also concurred that a medical opinion was necessary to determine whether the many medications prescribed for the Veteran's service-connected arthritis could have caused or aggravated his depression.  

Therefore new VA examinations are necessary in order to comply with the Court's directives.  Furthermore, the Veteran in May 2009 presented testimony on the issues of service connection for migraine headaches and depression before a Veterans Law Judge who has since retired and the Veteran has not been afforded the opportunity to testify at another hearing.  38 C.F.R. § 20.717.  The Veteran should indicate whether he would like a video hearing before the undersigned Veterans Law Judge, who presided over his hearing in August 2011.  The Veteran is hereby advised that the law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, and if the Veteran testifies before two different Veterans Law Judge, the Board will be legally required to assign a third Veterans Law Judge to decide the issues, as a proceeding before the Board may be assigned either to an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  If the Veteran testifies before a different Veterans Law Judge it will be necessary to afford him the opportunity before the third Veterans Law Judge as the Court has held that a claimant is entitled to an opportunity for a hearing before every member of the panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Lastly, there may be outstanding records which need to be obtained.  Based on the Veteran's testimony in August 2011, VA records from July 2011 to the present need to be obtained.  Further, in June 1979, the record shows the Veteran was applying for benefits from the SSA.  Outstanding SSA records need to obtained as they may be pertinent to the claims of service connection.   

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from July 2011 to the present.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2. Request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA orthopedic examination to determine whether it is at least as likely as not that the current low back disability was caused or aggravated by service-connected rheumatoid arthritis. 

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

4. Schedule the Veteran for a VA examination with a gastroenterologist to determine whether it is at least as likely as not that the current hemorrhoids were caused or aggravated by medication taken for service-connected rheumatoid arthritis, PUD and right achilles' tendonitis. 

The examiner is specifically asked to consider whether the medications for the service-connected rheumatoid arthritis, PUD and right achilles' tendonitis, in combination or on their own caused or aggravated the hemorrhoids.  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

5. Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that migraine headaches were caused or aggravated by medication taken for the service-connected rheumatoid arthritis.

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

6. Schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not that depression was caused or aggravated by rheumatoid arthritis and by the medication taken for the service-connected rheumatoid arthritis.

The examiner is asked to comment on VA medical records in May 2011, which show the Veteran had depression secondary to arthritis.  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

7. Afford the Veteran a videoconference Board hearing on the issues of service connection for migraine headaches and depression before the undersigned Veterans Law Judge.  

8. After the development has been completed, adjudicate the claims.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


